DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 25 are presented for examination. Claims 3 - 7 and 22 - 24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to because the library element 109 in FIG. 1 should be 109A, according to paragraph [0084], and element 604 “metadata specified” in FIG. 6 should be 606, according to paragraph [0112]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 318 in paragraph [0100] is not disclosed in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  Claims 23 and 24 recite “The computer usable program product of claim 20”, but it is recommended that the claims recite that they are dependent from claim 22, as claim 22 is the computer usable program product claim, while claim 20 is directed to a method claim. Appropriate correction is required.
Note: The examiner is interpreting the claims are meant to depend from claim 22, to provide consistency with the 101 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 - 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claims 22 - 24, they are being rejected in view of the OG Notice on Subject Matter Eligibility of Computer Readable Media posted on USPTO’s website on 01/28/2010. It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium and other such variations, in this case it is a computer-readable storage device) covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. The specification recites does not appear to provide a definition of the computer readable storage device that would limit the media as being non-transitory only, and leaves the definition open to also cover other types of propagating signals or data carrier waves. While paragraph [0121] recites that a computer readable storage medium “may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing”, the language of computer-readable storage device is not defined as one these devices.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. {[]}
It is recommended that the computer readable storage device in claim 22 is amended to recite as “computer readable storage medium”, as paragraph [0121] provides the definition: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, and based on this language in the disclosure, the language of computer-readable storage medium appears to be acceptable.
Note: Based on the language of claims 23 and 24, as noted above in the Claim Objections section, the claims are rejected as being dependent upon the computer usable program product comprising one or more compute readable storage devices of claim 22.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 - 7 recite “QC”, but does not define what QC means in the claims. The phrase “QC” is unclear and renders the claims vague and indefinite.
Suggestion: If QC is in reference to quantum component or quantum circuit, and has support in the disclosure, it is recommended that the definition is amended into the claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 

In addition, claims 3 - 7 and 22 - 24 would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Johnson et al. (U.S. PG Pub 2017/0223094 A1) discloses a quantum computing as a service (QCaas), Richardson et al. (U.S. Patent 10,592,216 B1) discloses a cloud-based quantum computing simulation of resources, classical computing resources, simulation of quantum algorithm that may require more classical computing resources or more runtime than quantum computing resources, and using machine learning to analyze usage of quantum computing and the runtime, accuracy and/or cost of the previous runs, Garcia-Ramirez et al. (U.S. PG Pub 2015/0339417 A1) discloses simulation of a quantum circuit, including gates and the overall runtime for the simulation of a type of gate.
	In addition, Ahsan et al. (“Designing a Million-Qubit Quantum Computer Using a Resource Performance Simulator”) discloses an execution time using a classical computer, and reducing the execution time using a quantum computers, Hogaboam et al. (WO 2019217016 A1) discloses a quantum computer system with simulation component, which rely on different physical processes that cannot be easily simulated classically (in a classical or conventional computer), and Booth et al. (“Comparing and Integrating Constraint Programming and Temporal Planning for Quantum Circuit Compilation”) discloses quantum circuit compilation (QCC) using runtime to run a constraint programming (CP) program, storing its solution and perform execution with the remaining time in the fixed runtime.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“populating a first parameter in a metadata data structure associated with the received QCC, the classical hardness score corresponding to the received QCC,
populating a second parameter in the metadata data structure associated with the received QCC, the quantum hardness score corresponding to the received QCC, and
transforming the received QCC into a library element, wherein the transforming comprises at least augmenting the received QCC with the metadata data structure”.

Claims  22 and 25: The prior art of Johnson et al. (U.S. PG Pub 2017/0223094 A1) discloses a quantum computing as a service (QCaas), Richardson et al. (U.S. Patent 10,592,216 B1) discloses a cloud-based quantum computing simulation of resources, classical computing resources, simulation of quantum algorithm that may Garcia-Ramirez et al. (U.S. PG Pub 2015/0339417 A1) discloses simulation of a quantum circuit, including gates and the overall runtime for the simulation of a type of gate.
	In addition, Ahsan et al. (“Designing a Million-Qubit Quantum Computer Using a Resource Performance Simulator”) discloses an execution time using a classical computer, and reducing the execution time using a quantum computers, Hogaboam et al. (WO 2019217016 A1) discloses a quantum computer system with simulation component, which rely on different physical processes that cannot be easily simulated classically (in a classical or conventional computer), and Booth et al. (“Comparing and Integrating Constraint Programming and Temporal Planning for Quantum Circuit Compilation”) discloses quantum circuit compilation (QCC) using runtime to run a constraint programming (CP) program, storing its solution and perform execution with the remaining time in the fixed runtime.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“program instructions to populate a first parameter in a metadata data structure associated with the received QCC, the classical hardness score corresponding to the received QCC,
program instructions to populate a second parameter in the metadata data structure associated with the received QCC, the quantum hardness score corresponding to the received QCC, and
program instructions to transform the received QCC into a library element, wherein the transforming comprises at least augmenting the received QCC with the metadata data structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
November 6, 2021